                                                                                E-FILED
                                                Friday, 02 November, 2018 09:47:59 AM
                                                           Clerk, U.S. District Court, ILCD

              UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION


JOSEPH R. HURST,                    )
                                    )
     Plaintiff,                     )
                                    )
     v.                             )       18-CV-3041
                                    )
VIRGINIA MARTINEZ,                  )
                                    )
     Defendants.                    )


                              OPINION

SUE E. MYERSCOUGH, U.S. District Judge.

     This cause is before the Court on Defendant Virginia

Martinez’s Motion to Dismiss (d/e 17). Plaintiff Joseph R. Hurst

alleges that the amended version of 730 ILCS 5/3-3-5(f) that allows

the Prisoner Review Board (Board) to, after initially denying an

inmate parole, schedule the next hearing up to five years in the

future, violates the Ex Post Facto Clause of the United States

Constitution. Because the amendment does not create a sufficient

risk of increasing the measure of punishment, Plaintiff’s Amended

Complaint fails to state a claim for relief. Defendant’s Motion to

Dismiss is GRANTED.


                            Page 1 of 13 
 
                  I. PROCEDURAL BACKGROUND

     In March 2018, Plaintiff filed a pro se Complaint under 42

U.S.C. § 1983. The Court conducted a merit review and dismissed

the Complaint with leave to replead. Opinion (d/e 9). On April 16,

2018, Plaintiff filed an Amended Complaint (d/e 11). The Court

allowed Plaintiff’s claim under the Ex Post Facto Clause to proceed

against Martinez in her official capacity as a member of the Illinois

Prisoner Review Board. Opinion (d/e 12). The Court directed

Defendant to answer or otherwise respond to the Amended

Complaint.

                    II. FACTUAL BACKGROUND

     Plaintiff was sentenced to an indeterminate sentence of 100 to

300 years after being convicted of murdering a Chicago police

officer in May 1967. Am. Compl. ¶ 11; see also People v. Hurst, 42

Ill.2d 217 (1969). He was first eligible parole in June 1977. Am.

Compl. ¶ 14. He was denied parole then and after every parole

hearing since. Id. Plaintiff’s most recent parole hearing occurred

on November 16, 2017. Am. Compl. ¶ 26. Following the denial of

parole in November 2017, the Board continued his next parole

hearing for three years (until November 2020). Id.

                            Page 2 of 13 
 
              Plaintiff alleges that, at the time he committed the offense, the

law in effect permitted only a 12-month continuance following a

parole denial. Id.1 Section 3-3-5 of the Unified Code of Corrections

currently provides that, if the Prisoner Review Board denies parole:

              [the Prisoner Review Board] shall provide for a rehearing
              not less frequently than once every year, except that the
              Board may, after denying parole, schedule a rehearing no
              later than 5 years from the date of the parole denial, if
              the Board finds that it is not reasonable to expect that
              parole would be granted at a hearing prior to the
              scheduled rehearing date.

730 ILCS 5/3-3-5(f). Plaintiff asserts that the Board’s imposition of

the three-year continuance in 2017 pursuant to 730 ILCS 5/3-3-5(f)

violated the Ex Post Facto Clause of the United States Constitution.

              Specifically, Plaintiff alleges that, during the interval between

the denial and the next hearing, new Board members often replace

                                                            
1
     The Court has been unable to confirm that, when Plaintiff committed the
offense, the law permitted only a 12-month continuance following a parole
denial. The 1967 statutes do not indicate how often parole hearings must be
held. See Ill. Rev. St. 1967, ch. 38, par. 123-1 (parole and work release); Ill.
Rev. St. 1967, ch. 127, par. 55b (powers and duties of the Parole and Pardon
Board); Ill. Rev. Stat. 1967, ch. 108, par. 204(a) (granting Parole and Pardon
Board authority to make regulations). Neither the Court nor Defendant were
able to locate the 1967 Rules and Regulations of the Parole and Pardon Board.
See, e.g., People ex rel. Jefferson v. Brantley, 44 Ill.2d 31, 33 (1969)
(referencing the Rules and Regulations of the Parole and Pardon Board and
noting that “[t]here is nothing in the statute or rules which would disallow a
continuance for more than nine months”). The Court will assume, for purposes
of the Motion to Dismiss, that when Plaintiff committed the offense the law
permitted only a 12-month continuance following a parole denial.
                                                               Page 3 of 13 
 
those who voted for the continuance. Am. Compl. ¶ 27. Those new

Board members are prevented from voting in the inmate’s favor

prior to the expiration of the continuance. Id. According to

Plaintiff, if the new Board members were allowed to vote earlier, he

“would stand to be released earlier.” Id. Plaintiff asserts that,

unless there is reasonable assurance that the same Board members

who imposed a multi-year continuance will be the same members at

the end of the continuance, “there is a distinct possibility that the

imposition of a multi-year continuance retroactively, delaying the

vote of new [Board] members, creates a sufficient risk of increasing

Plaintiff’s measure of punishment.” Id. ¶ 34.

     Plaintiff seeks a declaratory judgment that the amended

statute creates a sufficient risk that the term of Plaintiff’s

imprisonment will be increased and, therefore, violates the Ex Post

Facto Clause of the U.S. Constitution. Plaintiff does not seek to

invalidate the prior parole proceedings or obtain immediate release.

He only seeks annual parole hearings.

             III. DEFENDANT’S MOTION TO DISMISS

     Defendant moves to dismiss the Amended Complaint for

failure to state a claim under Federal Rule of Civil Procedure

                              Page 4 of 13 
 
12(b)(6). Defendant asserts that (1) the amended statute does not

create a sufficient risk of increasing the punishment attached to the

crime; (2) the Board retains authority under the amended statute to

tailor the frequency of hearings depending on the circumstances of

each prisoner; (3) Plaintiff’s requested relief would create an

unreasonable burden on the Board and would undermine its

authority; (4) Defendant is entitled to absolute immunity for

requests for monetary relief; and (5) Defendant lacks authority to

effectuate Plaintiff’s requested relief and, if the motion to dismiss is

denied, the Chairperson of the Board should be substituted as the

proper party for carrying out prospective injunctive relief.

                       IV. LEGAL STANDARD

     A motion under Rule 12(b)(6) challenges the sufficiency of the

complaint. Christensen v. Cnty. of Boone, Ill., 483 F.3d 454, 458

(7th Cir. 2007). To state a claim for relief, a plaintiff need only

provide a short and plain statement of the claim showing she is

entitled to relief and giving the defendants fair notice of the claims.

Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

     When considering a motion to dismiss under Rule 12(b)(6), the

Court construes the complaint in the light most favorable to the

                             Page 5 of 13 
 
plaintiff, accepting all well-pleaded allegations as true and

construing all reasonable inferences in plaintiff’s favor. Id.

However, the complaint must set forth facts that plausibly

demonstrate a claim for relief. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 547 (2007). A plausible claim is one that alleges factual

content from which the Court can reasonably infer that the

defendants are liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). Merely reciting the elements of a cause

of action or supporting claims with conclusory statements is

insufficient to state a cause of action. Id.

                             V. ANALYSIS

     The United State Constitution prohibits states from passing

any ex post facto law. U.S. Const., Art. 1, § 10. A law violates the

Ex Post Facto Clause if the law retroactively increases the

punishment for a crime after the crime was committed. Garner v.

Jones, 529 U.S. 244, 259 (2000) (noting that “[r]etroactive changes

in laws governing parole of prisoners” may violate the Ex Post Facto

Clause in some instances). A statutory change that increases the

time between parole hearings violates the Ex Post Facto Clause if

the change “produces a sufficient risk of increasing the measure of

                             Page 6 of 13 
 
punishment attached to the covered crimes.” Ca. Dep’t of

Corrections v. Morales, 514 U.S. 499, 509, 514 (1995) (finding that

the legislative amendment authorizing the Board of Prison Terms to

defer subsequent suitability hearings for up to three years for

prisoners convicted of certain offenses if the Board found it

unreasonable to expect that parole would be granted at an earlier

hearing did not violate the Ex Post Facto Clause).

     In Morales, the United States Supreme Court, while not

adopting a single formula for identifying which amendments survive

an ex post facto challenge, considered that the amendment applied

to a class of prisoners for whom the likelihood of parole was remote,

that the parole board’s authority under the amendment was

carefully tailored to relieve the board of scheduling parole hearings

for prisoners who have no chance of being released, and that the

parole board retained the authority to tailor the frequency of

subsequent hearings. Morales, 514 U.S. at 510-511. The Court

concluded that, “[i]n light of the particularized findings required

under the amendment and the broad discretion given to the board,

the narrow class of prisoners covered by the amendment cannot

reasonably expect that their prospects for early release on parole

                             Page 7 of 13 
 
would be enhanced by the opportunity of annual hearings.” Id. at

512.

       Here, while the amendment applies to all prisoners, the

amendment is carefully tailored and the Board retains the authority

to tailor the frequency of the hearings for each prisoner. The Court

finds the Illinois Supreme Court’s decision in Fletcher v. Williams,

179 Ill. 2d 225 (1997) analyzing an earlier amendment to the same

statute persuasive in this regard.

       In Fletcher, the Illinois Supreme Court held that the

statutory amendment that replaced the requirement of annual

parole hearings by allowing the Prisoner Review Board to schedule a

prisoner’s next parole hearing at intervals of up to three years did

not violate the Ex Post Facto Clause of the federal or state

constitutions. Fletcher 179 Ill. 2d 225, 226 (1997); see also Hill v.

Walker, 241 Ill. 2d 479, 494 (2011) (holding that “there is no

question that section 3-3-5(f) on its face, or in its operation

pursuant to its binding regulation . . . does not create a significant

risk of increasing Hill’s incarceration”). (As noted above, the statute

now provides for intervals of up to five years.)   First, the court

found that the amended statute did not have the effect of increasing

                              Page 8 of 13 
 
punishment because the statute did “not enhance the range of

available prison terms or the substantive criteria for determining a

prisoner’s eligibility or suitability for parole.” Id. at 237.

     Second, the statute was “tailored to the determination of the

likelihood that a prisoner would be released sooner than an

extended parole hearing date.” Id. at 237. That is, the amended

statute did not affect the date of the initial parole hearing but only

affected the timing of subsequent hearings once the Board has

concluded, after a hearing, that a prisoner is not suitable for parole

and that “‘it is not reasonable to expect that parole would be

granted at a hearing prior to the scheduled rehearing date.’” Id.

(quoting 730 ILCS 5/3-3-5(f) (West 1996)).

     Third, the Fletcher court found that the Board retained the

authority under the amended statute to tailor the frequency of the

hearings depending on the particular circumstances of each

prisoner. Id. at 237. The statute provided that if the Board finds

that it is not reasonable to expect that parole would be granted

sooner, the Board can schedule the hearing no later than three

years after the parole denial. Id. at 237-38.



                              Page 9 of 13 
 
     Finally, the court noted that a prisoner could seek a parole

hearing at any time based on new facts or extraordinary

circumstances pursuant to 20 Ill. Admin. Code § 1610.100(a)(2).

Id. at 238. Based on all of these factors, the Illinois Supreme Court

held that “we cannot say that the amended Corrections Code

section 3-3-5(f) will have any constitutionally significant effect on

any prisoner’s actual term of confinement.” Id. at 238; see also Hill,

241 Ill. 2d at 494 (reaffirming the holding of Fletcher).

     All of the factors considered in Fletcher remain applicable to

the statute in its current form. The amendment does not apply to

the initial hearing but only to subsequent hearings. The default is

an annual hearing unless the Board specifically finds that it is not

reasonable to expect that parole would be granted earlier. The

Board has the discretion to set the hearing following a parole denial

within one to five years. Moreover, if new facts or extraordinary

circumstances arise, Plaintiff can request a hearing sooner. 20 Ill.

Adm. Code § 1610.100(a)(2); see also Adams v. Meloy, 287 F. App’x

531 (7th Cir 2008) (unpublished disposition finding that Indiana’s

policy changing the frequency of parole hearings to once every five

years did not violate the Ex Post Facto Clause).

                            Page 10 of 13 
 
     Plaintiff argues that none of the prior cases deciding the ex

post facto issue in this context considered that members of the

Board might change between the time parole is denied and the date

the next parole hearing is scheduled. Plaintiff points to an earlier

hearing of his where a Board member raised this concern and the

motion to impose a multi-year continuance was withdrawn. Am.

Compl. ¶ 30 (alleging that a Board member asserted that the

incoming board members should be given the opportunity to judge

for themselves). Plaintiff argues that there is a sufficient risk of

increasing the measure of punishment “whenever new Board

members replace outgoing members who leave before the expiration

of the multi-year continuance that they imposed, which prevents

new Board members from voting earlier.” Resp. at 9 (d/e 20).

     However, in Morales, the United States Supreme Court

described changes to a parole board’s membership as “innocuous

adjustments” with only a speculative risk of affecting prisoner’s

term of confinement. Morales, 514 U.S. at 509 (“Under

respondent’s approach, the judiciary would be charged under the

Ex Post Facto Clause with the micromanagement of an endless

array of legislative adjustments to parole and sentencing

                             Page 11 of 13 
 
procedures, including such innocuous adjustments as changes to

the members of the Board”); see also Garner, 529 U.S. 259 (noting

that the “Ex Post Facto Clause gives respondent no cause to

complain that the Board in place at the time of his offense has been

replaced by a new, tough-on-crime Board”) (Scalia, J., concurring in

part in the judgment). Moreover, Plaintiff’s reference to his earlier

hearing at which the motion to impose a multi-year continuance

was withdrawn demonstrates that the Board retains and exercises

the authority to tailor the frequency of the hearings to the

particular circumstance of the individual prisoner. See Morales,

514 U.S. at 511 (considering this as one of the factors when

deciding whether the amendment violated the Ex Post Facto

Clause).

     Moreover, the risk of increased punishment in this case is

entirely speculative. Because the amendment permitting the Board

to schedule the next parole hearing up to five years in the future

does not create a sufficient risk of increasing the measure of

punishment, Plaintiff’s Amended Complaint fails to state a claim for

relief. See, e.g., United States v. McGee, 60 F. 3d 1266, 1271 (7th

Cir. 1995) (finding that statute mandating imprisonment for

                            Page 12 of 13 
 
violation of supervised release terms did not violate the Ex Post

Facto clause where the risk of increased punishment was

speculative).

                         VI. CONCLUSION

     For the reasons stated, Defendant’s Motion to Dismiss (d/e 17)

is GRANTED. This cause is dismissed, with prejudice. The Clerk is

DIRECTED to enter judgment in favor of Defendant.

FOR THE COURT: November 2, 2018

                                 s/Sue E. Myerscough
                                  SUE E. MYERSCOUGH
                              UNITED STATES DISTRICT JUDGE




                            Page 13 of 13 
 
